M. J. Kelly, P.J.
(dissenting). I agree with the majority on all save the question of harmless error. At the time of defendant’s arrest he had in his possession 29 $50 packets of heroin. The defense called as its only witness Robert Evans, the brother of the defendant, who testified that defendant was with him and:
"I know when he is with me, he is not into nothing else.
"Q. [By the prosecuting attorney on cross-examination], What do you mean by that?
"A Like what he’s into now.
"Q. Delivery of heroin?
"A Yes.
*58"Q. He has dope this before?
"A. Yes.”
Upon request the court gave a limiting instruction that that cross-examination testimony was not to be considered as evidence of defendant’s guilt or innocence.
I am convinced that defendant had a fair trial, that he was properly jury-convicted, that the error was harmless and that there was no manifest injustice.
I would affirm.